DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2017903792, filed on 09/18/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 9 are objected to because of the following informalities: “knobs, pommels or such like, referred to hereinafter as massage balls” may cause confusion in the terms.  It is recommended to simply use “massage balls” for consistency and delete the ““knobs, pommels or such like, referred to hereinafter as”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an office action. Such claim limitation(s) is/are: locking means (“The locking means is preferably a cord, strap or the like connecting the open ends of the U of the frame or the handles together”, specification [0015] of application) in claim 1 (Locking means cited in claims 6, 8, and 12-14 do not invoke 112(f) since “means” are modified by structure for performing the claimed function); attachment means (“Two prolate spherical balls 18 are shown attached to an attachment holder 19 extending between the forward most pair of mounting lugs”, [0039]) in claims 2 and 9; take-up means “the serration 28” (“A plurality of serrations shown typically at are provided along the sides of the slot, the serrations being sloped such that a tensile force on the cord extending between the handles urges the rope further, that is deeper, into the slot”, [0045], Fig. 15) or “rope attachment” (“The right handle also includes a cord or rope attachment 31 for fixedly attaching a cord thereto,”, [0049], Fig. 10) in claims 7 and 13.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-8, and 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 11, “or the like” and “may be” are ambiguous. The boundary of the “or the like” is not clear.  It is also not clear if the limitation after “may be” is a positive limitation. Deleting them is recommended.
Regarding claims 8, “the locking means is a cord” is recited in claim 6, while “the cord, take-up means and locking means” is mentioned in claim 8. It is not clear if the locking means refers to a cord in claim 6. Therefore, claim 8 will not be examined for merit purpose. The lack of a prior art rejection should not be construed as meaning that the claims would be patentable if corrected to overcome the 35 USC 112 rejection set forth above. No prior art rejection has been made since it would be improper to rely on speculative assumptions as to the meaning of the claim 8 in this application.
Regarding claims 7 and 13, “take-up means” is ambiguous since its structure is not positively recited in the claims and specifications. It is not clear if the “take-up means” refers to “the serration 28” (“A plurality of serrations shown typically at are provided along the sides of the slot, the serrations being sloped such that a tensile force on the cord extending between the handles urges the rope further, that is deeper, into the slot”, [0045], Fig. 15) or “rope attachment” (“The right handle also includes a cord or rope attachment 31 for fixedly attaching a cord thereto,”, [0049], Fig. 10).
“may be” is also ambiguous since it is not clear if the cord is required to be drawn out from the take-up means through an access hole.  Deleting “may be” is recommended.
Regarding claim 14, “the locking means is a cord” is recited in claim 12, while “the cord, take-up means and locking means” is mentioned in claim 14. It is not clear if the locking means refers to a cord in claim 12. Therefore, claim 14 will not be examined for merit purpose. The lack of a prior art rejection should not be construed as meaning that the claims would be patentable if corrected to overcome the 35 USC 112 rejection set forth above. No prior art rejection has been made since it would be improper to rely on speculative assumptions as to the meaning of the claim 8 in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroyuki 
(JP 2003019173 A).
Regarding claim 1, Hiroyuki discloses a therapeutic device (“massage device”, [0004]) including: a substantially U-shaped frame member (“U-shaped scissors 1”, [0005], scissors are translated by machine, which refers to clips, see annotated Fig.1) having an inconstant cross section (see annotated Fig.1) and a longitudinal axis substantially bisecting the U (see annotated Fig.1); a plurality of protuberances (“roller 5”, [0005], see annotated Fig.1) in spaced relation along the inner face (see annotated Fig.1)  of the frame member; protuberances arranged in opposed pairs (see roller 5 in opposed pair at annotated Fig.1)  such that the protuberances of each pair each extends towards the other (see annotated Fig.1), a handle (“curved handle 4”, [0005], see annotated Fig.1) on each end of the frame member (see annotated Fig.1)  , and locking means (“spring 3”, [0005], Fig. 2) for locking the handles at a desired spacing from one another (“a central part 2 of a U-shaped clip 1 is provided with a spring 3 forcing the tip sides of the clips to be closed” [overview], by which the force can be asserted onto the body part at the arm and handle during massaging. Therefore, keeping the tip side closed by spring 3 is functionally equivalent to a locking means at the handle to keep the massage engaged on the body), each handle having an engagement face extending substantially laterally to the longitudinal axis (see annotated Fig.1).

    PNG
    media_image1.png
    508
    820
    media_image1.png
    Greyscale

Regarding claim 5, Hiroyuki discloses all the limitations of claim 1. Hiroyuki further discloses that the frame member (“U-shaped scissors 1”, [0005], see annotated Fig.1) follows an undulating profile having a single anticline (protruding part, see annotated Fig. 1) and a single syncline (inward part, see annotated Fig. 1) along the arms to and including the hinge (“central part 2”, [0005]) portion (see annotated Fig.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (US2016/0296415 A1) in view of Hiroyuki (JP 2003019173 A).
Regarding claim 1, Cross discloses a therapeutic device (“body massaging apparatus”, [0042]) including: a substantially U-shaped frame member (“first arm 102, second arm 104, base 122”, see annotated Fig.1 from Cross) having an inconstant cross section (see annotated Fig.1 from Cross) and a longitudinal axis substantially bisecting the U (see annotated Fig.1 from Cross); a plurality of protuberances (“first messaging member 126” and “second messaging member 134”, see annotated Fig.1) in spaced relation along the inner face (see annotated Fig.1 from Cross)  of the frame member; a handle (“first handle 116” and “second handle 118”, see annotated Fig.1 from Cross) on each end of the frame member (see annotated Fig.1 from Cross), and locking means (“tensioning device 140”, [0061], annotated Fig. 14) for locking the handles at a desired spacing from one another (“As the tensioning device 142 has a plurality of holes, the distance between the handles 116, 118 may be adjusted as desired by the user”, [0061]),  each handle having an engagement face extending substantially laterally to the longitudinal axis (see annotated Fig.1 from Cross), but does not explicitly disclose protuberances arranged in opposed pairs (First massaging member has only one cylindrical item, while second massaging member has multiple massage balls) such that the protuberances of each pair each extends towards the other.  

    PNG
    media_image2.png
    600
    736
    media_image2.png
    Greyscale

Hiroyuki teaches a similar massage with roller. Hiroyuki further discloses protuberances arranged in opposed pairs (each pair is composed of symmetric protrusions, see annotated Fig.1 from Hiroyuki) such that the protuberances of each pair each extends towards the other (Each pair of the protrusions on the wheel points towards the other as shown in annotated Fig. 1 from Hiroyuki). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have substituted the non-symmetric protuberances (e.g. “first massaging member 126”) as taught by Cross with the symmetric protuberances (e.g. replaced “first massaging member 126” with “second massaging member 134”) as taught by Hiroyuki. Such substitution will still work as a body massage with protuberances arranged in opposed pairs such that the protuberances of each pair extends towards the other as taught by Hiroyuki.
 
Regarding claim 2, Cross in view of Hiroyuki discloses all the limitations of claim 1. Cross in view of Hiroyuki further discloses that the protuberances (the massage balls on the modified protuberances with opposed pairs) are provided as removable (“The first massaging member 126 may have an elongated configuration including a roller secured or mounted to a substantially rigid shaft 130 adapted or configured to be received within the first and second apertures 128a, 128b; “The inner surface 104d of the second arm may have a second opening or cavity 132 adapted or configured to receive a second massaging member 134”, [0055]. Such aperture coupling is removable), knobs, pommels or such like, referred to hereinafter as massage balls ( the massage balls on the modified protuberances with opposed pairs), the frame member (“first arm 102, second arm 104, base 122”, see annotated Fig.1 from Cross) being provided with attachment means (“The first massaging member 126 may have an elongated configuration including a roller secured or mounted to a substantially rigid shaft 130 “, [0054]; “The inner surface 104d of the second arm may have a second opening or cavity 132 adapted or configured to receive a second massaging member 134”, [0055]) from  for attachment of a pair of massage balls  (first massaging member 126 is replaced with second massaging member 134 to form opposed pairs) in substantially fixed disposition at a selected location along the inside of the arms (see annotated Fig.1 from Cross), the inside of the arms being generally that portion of each which faces the other (see annotated Fig.1 from Cross).

Regarding claim 3, Cross in view of Hiroyuki discloses all the limitations of claim 1. Cross further discloses that one of the protuberances is in the form of a pad  or the like (“The roller may be formed of any type of material known in the art such as foam, rubber or plastic”, [0054])  having a body engagement face for spreading the load across an area of the body (one of the modified device of Cross is capable of  giving in under load to spread the load across an area of the body) such that the other protuberance (such as the biggest protuberance of “second massaging member” shown in annotated Fig.1) may be applied to the body of a user as a single-point application of pressure (the biggest protuberance of the modified device of Cross is capable of contacting the body user under certain load condition, which acts as a single-point application of pressure. The limitation is taken to be optional because of the use of “may be”).

Regarding claim 4, Cross in view of Hiroyuki discloses all the limitations of claim 2. Cross in view of Hiroyuki further discloses that the massage balls (the first massaging member 126 is replaced with second massaging member 134 to form opposed pairs in the form of massage balls) are provided in multilobial form (shown in second massaging member 134, see annotated Fig.1 from Cross).

Regarding claim 5, Cross in view of Hiroyuki discloses all the limitations of claim 2. Hiroyuki further discloses that the frame member (“U-shaped scissors 1”, [0005], see annotated Fig.1) follows an undulating profile having a single anticline (protruding part, see annotated Fig. 1) and a single syncline (inward part, see annotated Fig. 1) along the arms to and including the hinge (“central part 2”, [0005]) portion (see annotated Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the frame of massage taught by Cross with the frame member which follows an undulating profile having a single anticline and a single syncline along the arms as taught by Hiroyuki. The motivation for such modification is to better fit the shape of the body part (it is inherently known that human body part has both anticline and syncline curve which looks like a S shape from side).

Regarding claim 6, Cross in view of Hiroyuki discloses all the limitations of claim 1. Cross further discloses that the locking means (“tensioning device 140”, [0061]) is a cord (“The tensioning device
140 may be used by placing one hole over the first handle 116 and a second hole over the second handle 118.”, [0061]) connecting the open ends of the U of the frame or the handles together (see annotated Fig. 14).

Regarding claim 7, Cross in view of Hiroyuki discloses all the limitations of claim 6. Cross further disclose that the cord (“tension device 140”, [0060]) is fastened to a take-up means (take-up means is indefinite but is taken as the portion including an upper most part of each frame member and a central portion of a handle shown in annotated Fig. 14)) arranged within one of the arms or handles (see annotated Fig. 14) and may be drawn out from the take-up means through an access hole (this limitation is taken as optional due to the usage of “may be”).

    PNG
    media_image3.png
    746
    712
    media_image3.png
    Greyscale


Regarding claim 9, Cross in view of Hiroyuki discloses all the limitations of claim 5.  Cross in view of Hiroyuki further discloses that the protuberances (the massage balls on the modified protuberances with opposed pairs) are provided as removable (“The first massaging member 126 may have an elongated configuration including a roller secured or mounted to a substantially rigid shaft 130 adapted or configured to be received within the first and second apertures 128a, 128b; “The inner surface 104d of the second arm may have a second opening or cavity 132 adapted or configured to receive a second massaging member 134”, [0055]. Such aperture coupling is removable)  knobs, pommels or such like, referred to hereinafter as massage balls (the massage balls on the modified protuberances with opposed pairs) , the frame member (“first arm 102, second arm 104, base 122”, see annotated Fig.1 from Cross) being provided with attachment means (“The first massaging member 126 may have an elongated configuration including a roller secured or mounted to a substantially rigid shaft 130 “, [0054]; “The inner surface 104d of the second arm may have a second opening or cavity 132 adapted or configured to receive a second massaging member 134”, [0055])  for attachment of a pair of massage balls (first massaging member 126 is replaced with second massaging member 134 to form opposed pairs)  in substantially fixed disposition at a selected location along the inside of the arms (see annotated Fig.1 from Cross), the inside of the arms being generally that portion of each which faces the other (see annotated Fig.1 from Cross).

Regarding claim 10, Cross in view of Hiroyuki discloses all the limitations of claim 9. Cross in view of Hiroyuki further discloses that the massage balls (the first massaging member 126 is replaced with second massaging member 134 to form opposed pairs in the form of massage balls) are provided in multilobial form (shown in second massaging member 134, see annotated Fig.1 from Cross).

Regarding claim 11, Cross in view of Hiroyuki discloses all the limitations of claim 5. Cross further discloses that one of the protuberances is in the form of a pad or the like (“The roller may be formed of any type of material known in the art such as foam, rubber or plastic”, [0054])  having a body engagement face for spreading the load across an area of the body (one of the modified device of Cross is capable of  giving in under load to spread the load across an area of the body) such that the other protuberance (such as the biggest protuberance of “second massaging member” shown in annotated Fig.1) may be applied to the body of a user as a single-point application of pressure (the biggest protuberance of the modified device of Cross is capable of contacting the body user under certain load condition, which acts as a single-point application of pressure. The limitation is taken to be optional because of the use of “may be”).

Regarding claim 12, Cross in view of Hiroyuki discloses all the limitations of claim 5. Cross further discloses that the locking means (“tensioning device 140”, [0061]) is a cord (“The tensioning device
140 may be used by placing one hole over the first handle 116 and a second hole over the second handle 118.”, [0061]) connecting the open ends of the U of the frame or the handles together (see annotated Fig. 14).

Regarding claim 13, Cross in view of Hiroyuki discloses all the limitations of claim 12. Cross further disclose that the cord (“tension device 140”, [0060]) is fastened to a take-up means (take-up means is indefinite but is taken as the portion including an upper most part of each frame member and a central portion of a handle shown in annotated Fig. 14)) arranged within one of the arms or handles (see annotated Fig. 14) and may be drawn out from the take-up means through an access hole (this limitation is taken as optional due to the usage of “may be”).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINHUA ZHAO/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785